Citation Nr: 9932844	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-18 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policies.  



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 Administrative Decision of 
the ROIC, which determined that the appellant was not among 
the validly-designated beneficiaries of the veteran's 
National Service Life Insurance policies-specifically a 
service-disabled veterans' (RH) insurance policy and a 
supplemental RH insurance policy.  The appellant filed a 
timely notice of disagreement and substantive appeal, and 
commenced this appeal.  



FINDINGS OF FACT

1.  In February 1997, the veteran designated A.G, identified 
as being a friend, as 3/4 principal beneficiary and C.N.H., his 
daughter, as 1/4 principal beneficiary of a $10,000 RH 
insurance policy-policy number [redacted].  

2.  In June 1997, the veteran designated A.G., identified as 
being a friend, as the sole principal beneficiary and C.N.H., 
his daughter, as the sole contingent beneficiary of a $20,000 
supplemental RH insurance policy-policy number [redacted].  

3.  The appellant, the veteran's surviving spouse, is not 
listed as a beneficiary on either RH insurance policy.  

4.  The veteran died on September [redacted], 1997.  



CONCLUSION OF LAW

The appellant is not among the designated beneficiaries of 
the veteran's RH insurance policies.  38 U.S.C.A. §§ 1917, 
1922, 1922A (West 1991 & Supp. 1999); 38 C.F.R. § 8.22 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1997 rating decision, the St. Petersburg, 
Florida, Regional Office granted the veteran service 
connection for squamous cell carcinoma of the lung and 
assigned a 100 percent disability rating.  

In February 1997, the veteran applied for a $10,000 RH 
insurance policy pursuant to 38 C.F.R. § 1922.  He designated 
A.G., listed as being his friend, as 3/4 principal beneficiary 
and C.N.H., listed as being his daughter, as 1/4 principal 
beneficiary; the policy number was [redacted].  

In June 1997, the veteran applied for a $20,000 supplemental 
RH insurance policy pursuant to 38 C.F.R. § 1922A.  He 
designated A.G., listed as being his friend, as the sole 
principal beneficiary and C.N.H., his daughter, as the sole 
contingent beneficiary; the policy number was [redacted].  

The veteran died on September [redacted], 1997.  The appellant, 
his surviving spouse, was not listed as a beneficiary on either 
RH insurance policy.  

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
See Wolfe v. Gober, 11 Vet. App. 1, 2 (1997).  The veteran, 
as the insured party, possesses the right to designate the 
beneficiary or beneficiaries of the policy, and at all times 
enjoys the right to change the beneficiary or beneficiaries 
without the consent of such beneficiary or beneficiaries.  38 
U.S.C.A. § 1917(a); 38 C.F.R. § 8.22.  As the insurer, the 
Federal Government promises to pay the proceeds of the 
National Service Life Insurance policy to whomsoever the 
veteran designates as the beneficiary or beneficiaries of the 
policy proceeds.  Id.  

The appellant has offered no basis for her claim to the 
insurance proceeds other than to note her status as surviving 
spouse of the veteran.  Accepting this as true, it does not 
override the veteran's legal right to designate beneficiaries 
of his choosing.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  He 
designated A.G. and C.N.H. as his beneficiaries.  They have 
been located and are therefore due the proceeds under the 
law.  

There has been some suggestion by the appellant that the 
veteran may not have had the requisite testamentary capacity 
at the time the beneficiary designations were made.  There 
is, however, no evidence to support such a suggestion.  In 
the absence of evidence disputing the authenticity of the 
insurance applications or the veteran's testamentary capacity 
at the time they were executed, the documents will be 
accepted as a valid expression of the veteran's wishes.  

In a case, as here, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  For this reason, the appellant's claim is 
denied.  


ORDER

The appellant's claim for the proceeds of the veteran's RH 
insurance policies is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

